Our attention is called to the fact that this prosecution for a misdemeanor is begun by an indictment returned to the District Court of Garza County. That court being without jurisdiction to try the cause, the statute required that it should, by order of court, be transferred to a court having jurisdiction. Vernon's C.C.P., art. 483.
The record before us contains no order of the District Court transferring the case to the County Court, and the County Court being without power to receive an indictment from the grand jury, there is a failure in the record to show facts necessary to disclose the jurisdiction of the County Court to try the case. Richardson v. State, 122 S.W. Rep., 560; Harris v. State,57 Tex. Crim. 84, 121 S.W. Rep., 1116; C.C.P., art. 485.
The motion for rehearing is granted, the affirmance set aside and the judgment is reversed and remanded.
Reversed and remanded.